Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 1 of 21 Page ID #:107




                     EXHIBIT 3
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 2 of 21 Page ID #:108
  /                                                                        1.J-[f.iJ~-,%: XYJK-2016003-05·HGDB




          CERTIFIED TRUE COpy




           l~z~::                                                                                                      J




                                                                                                                 ~
               'f1 ffi11! $ltR~ ~ 1* tiE
                                                                                                                 . ~~,
                                                                                                                  - .--.

                                                                                                                 ~~?
                A20108100000 011                                                                                   ..-
                                                                                                                   ,

                                                                                                                             ;.

                                                                                                                        ~




          fT1 7J: .1. Aff. I~~ ~t ~ F tgr JIff ~R 0- ~
          G7J: G7J-:             *~Jt1~~ (;jt~) ff~R0-~




                 1 .. W7J ~ ~ LETV SPORTS CULTURE DEVELOP (HONG KONG) Co.

          L i ill i t e d ~ -tl if~ ~ ~:iIa.;fX   (7t ;Z %   «~   :iIa. ;fX 3t 11» ) ,   .EL W7J ~ fT1 7J-t
          2016    if-   12    A_1_ 8 ~l,T~% jg           XYJK-2016003-01-JKHT ~                   «1w#x%
          PJ» .( ~ M;1t ffl1t-        «~ fi ~ Jl ~ r%~ ~ A~ ~ %fF tj} 1X ) ) , W7J *t if;~ ~ ~                   ;;
                                                                                                                 \'\
                                                                                                                 Q~
                                                                                                                   ~



          ~;fXW~~f'7J#~~~*~~,~fT17Jjg~7i~~~M~~~~                                                                       :;>
                                                                                                                        'j'\




                 2 . ~7J-~~#~*, jg~.1.W7J~'7J~~~*~~m~~
          _~~~**~~~~§~;Z~;~7i~~~#~*~~A~~jg~
          7J- J=-:1i;Z ~*-tg7G ~RJ! *-Jt11;
                 3 . ~G7J(~MG7i-~G7J=, ~~) ~~#**jg~7J~

                                                         1/10
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 3 of 21 Page ID #:109
                                                       .g.[P]~-%: XYJK-2016003-05-HGDB




      ~W~~~*~~~T,                    ,~~~~W~~~~~~~~;

           4~ ~~*W~~,~~W~~~~«~~~~»~~~~~,

      7J~1-f~, G~~~~fW~T «1-f#j:~~» ~T)(~ (~M18/F~RT

      W7J/F~ff~~ff~~~«~~~~»~~)~'~~~/F~_~~

      ~Jt1fiE1*o



           ~*«~$A~#~OO~~*»~~~*~*~~~~,~~~

      ~7J0f~       §~~f$~~, ~~-~~~~~r~~~~*~~o

           -~1f*JtJ-WJJt)(

           1~ ~~: W~~~*~~~~~~#~, '7J~G~£ili~W

       «W ~1g1!~P ~ », G~ l~j>r± ~jU ,~£ ili ~ ~ ~1g *~~ Lit~tz1!~P ~ E1
      ~+E1~*~~'~~#~~~~, ~ff~~)(~o

           2~ tz~2Z77\.4~tz:     W~ ~   NBA Hong Kong Operations Limi ted

      ~iT, t!ftz~*~M:          2016/17 ~~ - 2020/21 ~~ NBA #*l~ (f

      ~~~2~)~ ±~~ffi~~~*~~*~ ±~±~£~*~~~~

      ~~(~~*~$14~) ~2Z~~~~§ (~~*~~-~~*

       tfL*{~1* 11 ~w1j1u 11p, ;fE   NBA W~WWJr)   0    t!ftz f    ~ ~ OTT AR~ ~

      PC ~N&~~i}J~N&; t!ftz:l:~±~~ **~~ fl       (**       ~   *£ ~ Jt~ fofr ~      1i
      ~~1'- AJtLp; 1~ fl tz~R7f £1i~~ 1'- Am?)                 0   Jl~%~~-ru-   - if,
      ~A~i~~~-*~~~~~~~~~~~-~~A~~(/F~*

      ±~£~~~~*~~~*~)~tz~,~~~~A_,18~~~~

       ~~ ~ ~ ~~ -=-*&jJu~t~~*o

                                         2/10
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 4 of 21 Page ID #:110
                                                                           -g-f:fJ~-%: XYJK-2016003-05-HGDB




             Jl:LJrR-txf* 11112,000,000. 00             ~jC, JxJ1~!tA ~R ~ 2016 .fJ=- 10                 A~
      2021 .fJ=- 6    fJ # it 57 1'- A,         ~ ~ 2016 .fJ=-        loA     31 El JxJ 1~ ~ ~l!1 ~P ~ :


      m:11   (~jG)        ?i W~ .if- ~~ (fJ)   fJ ?il~lY! (~jG)       J. it?il~lY!   (~jG)     Jt11   (~jG)

      112,000,000.00                 57.00         1,964,912.28             1, 964, 912.28     110,035,087.72




      m1~ ~       *  ~,   5fu I~~' -W I~" 1t!tA 5fu I~"           ~ 5fu   *0 0J jJ m1t1! ~~ ~,           ttI jJ
      ~~1~-tx~Jt B ~ Jt] ~ (~t!1S /F ~RT1fUrp ~, lfF1!~~, ~~~);

      ~#J~ J1JT1f -txEX.~111tjU ~1~~ ~fJ1!A                       0




             1,   is 1*jJ 5\
              (1)      G jJt~ 1# ~ is {*jJ ~ Jb:it *~1fis1*,                         *0J     jJ& 1f Ai 1T ~

      ~&1f~~~ff~~«*~~~»~~~~, 'jJ1f-tx~~~*GjJ

      if<-is is 1*-flt1f   0




               (2) ~p*1f~1~1*iiEA;zf «1w~%~» 1~-txtJ!1#iS1*~, iS~

      Az fSJ ~* Jb a *# ~ is 1*0
               (3) ~P *1f~Jt B is 1*7i ~;zf «1w~~ ~» 1~ -tztJ! 1# is 1* ~,

      'jJ~*G7iif<-~~1*~*~,GjJ0~Aiff~1*~~,/F~~1f~

      ~ 1~ is 1* 7i ~ Jb                       *
                                tf1 ;zf 1~ tz 1T :JiL ¥1$   0




                                                        3/10
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 5 of 21 Page ID #:111
                                                                      1:fRJ~-%: XYJK-2016003-05-HGDB




      ~~~±~~~~~~~~,~~~s~~±~~~~s#~~~~

      18 1*)( ~          0




            2"         18 1* JtA r§J
              (1)            pg ~ AliT   «1t~% ~»       JJ1r 1~ ~AA ~RJb    12   1'- f:J,   ~W~~~

       B~~~KBAAffi«~~%~»~~o

              (2)            1S 1*JtA r§J Jb WJ if, § it 18 1* 1~ 9}-1t 1* AA ~RMi 5~ ~ B~ *~~
      ~~o

            3" ~~~~~~OO~pg~~~~~«~~%~»~~~~~)(

      9}-, ~ \f1 ~1!~~fffl3t, ~M-:

              (1)            pg 7J *f~ ~~   «1t~% ~» ~ ~~ ~f~ Sf" X-iYi~~fJ *~"                      {U
      ~"W~" ~~~"~~~,, ~~~~Rpg7J~~#~~~~m;

              (2) tz~R3J~~~ ifX ~ fofr1r ifX~1fr-1t1tjU fffl t:             0




              (3)            \f17J Jb ~ ~ ~ Ltz~ ffiJ ~ t8 ~ ±:g:~ ~ m,          ~M-1s;r:: ~R Tit

      ~FP~" 1)f1!£-~" &~~~o



                   ="         tE1~7J~
            I" ~~~*#~~~, \f1~~~7J~t8~w«~~~~~»o ~

       «W~~~~»~ili~B~~+B~ffi~7J~'~-*~~#±~W

      ~1g 1fr-#x   0




            2 " ~ ~1g *-1tf :

             ili ~ «1t ~ %~»                *~ Jt ~ 1t #x jU AA   *
                                                                  t3:J (~ M- j£ #    jU !tA 5fP 1~ 1tv jU
       ~) ~~, ~wf~1t#x%~~~~, ~M-1s;r::~RT: pg7J~1g~1t{IL~~

                                                        4/10
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 6 of 21 Page ID #:112

                                                                                  -g. ~*ffiij-,%: XYJK-2016003-05-HGDB



      ~     '* 4i-,   ffiJ 1~ i!} If1 jj 1Yt ifX ~U JtJ3 *   ~~ bt   at LJt t§,    T*i 7f ifR   *~~ Jt rBJ If1 jj ~
      #m~~, ~JtJ3158~*~ff~~*±~~ff~; T*ijj~~~*~

      r§ %1iRF, ~'tt,               m;r ~ 0 5~ ~ ~:i! tf- -1ft JfJ, t§ ~1g *1tJ=- ~p fiX. iL 0 @1
      ~1g   *  1tJ=- ~ ~ iL l=J t}} 1X foJT t~ ifX :irt bt ?J-1~ ifX ~ ~ {lL y-p 1iiJ 7C *- (1!1 t! 18 ;r: ~R
      f*#t,           ~;}P1$)o

               3, *~jj~ff%@1~~~ffi, If1jjS*ifX:irtbt~~ifX~SifX~

      #~(1!1t!M~~)~~jj-o~jj~~~~:~fifX~bt~~ifX~T*i

      jj~~~~~~~~, ffiJlf1jjX7C*~ifX:irtbt~~ifX~~~~~~,

      'jj;r:rBJ~jj~~~~#,lf1jj~~rBJ~jj~#ifX:irtbt~~ifX~ifX#

      ~~~~~~~jj~~#~~~~JfJ~rBJ~jj~#ifX:irtbt~~ifXo'

      jjS~~~jj~~,*~~~~ifX:irtbt~~ifX@1~~±~~~#~~

      #~LJt:irtifX~~F~~±~~*,~~~olf1jj#~~«LJt:irtifX~~»

      ~S#t~xo

               4, ~jj~~%t§~~~ffi, 'jj~~~~:irtbt~~ifX*ff~M

      ~R 1ffU ~~}j -t: ~ T*i      jj 1-r 1~ ifX ~ bt ?J-1~ ifX,         ~]nU S ~~ 1~ ~ T*i jj foJT ~ ~         *tf;l
      #to


                rm"    4:7J~tz*tl~)(~

                1, ~~~'*~~~Jt~*#at,                                     'jjSbtat~~jj~ili«@1~

      1@. ~P -47 »;
                2, 'jjLJt~~jj~t§~~~~5~I~8~rBJ~jj~#ifX~R

      ~~ifX~ifX#~1@.~, *~~~jj~~~~;

                                                              5/10
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 7 of 21 Page ID #:113
                                                                 -fr~~Ji§-: XYJK-2016003-05-HGDB




           3, ~*M~~, '~~~~~~~*~~M~~~*ff~*,

      ~7J~ X~*1T~*~WG%o

           4,   Jf -t- ~ ~ ~ ~ 1t fft , ffiJ 1R 1~ , 7J lij ~ ~ -Z f§] ~ f~ ~ ~U !tA      *  ~~

      R~~W~, '7J~~~~~~~,R~~~~~~#~~~~~*

      '*- tf}iA ti1 ~ ~ ~ 1T WJi11J~1f;
           5, ~W~*#~~~, ~~~~~~~*~~, ~~~'7J~

      1tlfl~,    W~1g tz1rrlR3J-1~~;

           6, ~~~~~*~~_~~, ~#~, ~1rrla~~~~_~~

      ~~, *~~~~~~~,~~~~,                                     ti1~7J~~±~~~~~;

           7, ~~S*~~7J~'7J~«~~%~»~~~~'~~#~

      ~R,*-~#~~~~o~-t-~~*ili~~~ff~,~~~~~-WJi11J

        *              *
      1.8 ~ 1f # 3G 1!f WJi11J ;
           8, '*-%~~~!tA~, £&~~~~-Z-, ~7JSa~~W~~

      tf 7J:
          ( 1) ~ ~    ili ~,   ~~ lij,   ili lEL , ili 1w,   4~ 1% ~ ~ :ft 1~ ~ ~ ~ 7} :ft I

      ~*~;
          (2) G~~YJt~~~F~~1t, ~1wj;f~;fuj;frl6*m1~, ~%A

      ~* ~1JF1!£-,     1tf ~, 3TU* a:ft1~**~Y ~Jt;
          (3)   G 7J $] ~   *  ~ F~PJfff~*ffi>~# ,           tot"    I*~ ~51 117u tA1T~1lt

      *~*M, ~~~MF*±~~ffm~~, ~~:ft~~~PJ~~~,

      J(~;

          (4) G~PJfff~*t1t*W%1iJtF, ~~~, m~;

                                                 6/10
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 8 of 21 Page ID #:114
                                                                                               itft=:lJ~-%: XYJK-2016003-05-HGDB




             ( 5)      6 7J 1i tp 00 A ~ lFt 1T, tft 00 lFt 1T Jt ~ if ~ JI ~ ~ %- ~ tft 00 lR
      ~Jt~%-~±~~*~~~~m~*Wtftili~~~~m~*;



      {}to

               9, 67J~*1i~*a~*~hl£~~~~3~~a~~W~~

      '7J,67J~~*~~hl~*~~*a~~~~~~~~hl,~~~

      **~~**~~a~*~~, 67J~fi~~~~~~~**ffi*o




               ~7J~*~~~fiti~tftM~~~~~~~7J~~M~Jt1~~

      :l:!S1r 1*~ 5Z5r,                    J;t~~1r fY§:l ~1iE*1iEfY§ 1~$1~ ,~~~T0~p1~ I~~~~*

      jlc1~ jU       lT7J ~ -11 wtyttzo                     1~$1*~            5Z5r1i*% ~ ~~K~1JJr&~~~1r
      ~o~-7J~~K~$5Z5rW~~7J~~~~~,~~~~~~7J~




                -G, *~~1f
                67J~~M*~~~~~~W~~~,~#W~~~~~K*~

      1A~~ ~ ~;ft 't 5Z                    5r ~, 4t 7C~ ~ tf17J ~ 1t ~ 1t1tM 4tt~                                           0.05               %
      h~ ':E ft~ L'-.          tl=1 IP",                'th ~ 17- ,'J<;..;/P J.I-_ l=I '~ ih,b ~,l,.- tiff A::: ):;:1 1\ I 2h ±k hr"
                                         fJ:."- \-8 7[' 11[
      r:q :t2. ....: ~ /JIL,   ICJ JJ.-U...-\:I T           px. ~.I "J I ~P17':..J:L ~ ...-:,J ~ 39\. ~y,\ ' I !Z 10- J/J'\ ' I" ' rH   x;gb..Lt:t
                                                                                                                                             1P1




                                                                         7/10
;.   .
 Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 9 of 21 Page ID #:115

                                                                   .g.[PJ~-5: XYJK-2016003-05-HGDB




              I\. , # JJtl J!r ~

             1, ~~~~~~~,~~W~~~~~, *~~~W~~~,

         1~:9}-, 1§)fJ ~ tt {7L,   k   ~ Jl-~~1T ± tJJ1X± 1* ~~tP tz~R ~JE~} T ~~                    0




              2, ~~~~TM«~~~~»Rffl#~~~, ~~~~*#~

         ~, ~~*~~~_*~,~*~~~W~~o



              jL,     %~~~


              1,     1i*~~1r~tftAr§], If,~, W1f1EJ-jjj;~~1~t.fl§~~~

         M~*~~o ~~~~, ~~~~#~~~, ~~~W#~o

              2,~*~~1r~ftA~, ~*'jj~Wjj#~~~«~~~~»

         ~;f~ (~M tz lit R ?J"-l~ tz -i- iJi,         1f ~ jj ~, 1f ~ it ~Ij,     1~:9}- Ai 1T!tA ~R

         ~ ~~~     B EXWtJC B ~),          *:hP~W jj1~:9}-~,         ~   jj ~ ~1n ffi Jt G,Z @] ~1g
         jj ~ ;xi ~ ~ ffi t¥J «1i ;f~ ~ ~»        ~   r ~ 1i ;f~, * -i-, *u /~"     1t ftA *u /~, 5ft:z
         Wjj~#*~~~~~*~~~~o*'jj~Wjj#~~~±~~~

         ~Wjj~~:9}-t¥J, ~~1r~~*, ~~~~~~~t¥J«~~~~»~

         r~1~~~fs it *fs 1*~1f                0




              3,     AZ~1r L:1i~'tJt, *%~1r~tM ~, ~                      00**1*,        *~lR~K

         ~~,       A ~ 4K 1T~ ifJL1i91r ~~l~ 1fo] ~ EX ~ 1t1L1!)fJ f              «1W;f~~ ~»,

         ~~~$~~~,~~«~~%~»~~~, ~jj~~*~*%~~

         Jt~~~*fs fS 1*~1f             0




                                                       8 / 10
     Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 10 of 21 Page ID #:116
~.




                                                                  ~IPJ~%: XYJK-2016003-05-HGDB




                                                                                                           ~

                                                                                                           .'
                                                                                                           /




                 3, ~**A~~~*~~~~~~~~~*~~M~~, ~~

            WJ~~*o tj} WJ 7F ~ ~, ~ ~3t~t~ 1f:!\t~ Pi 4?-1f:!\t, t~~~ $             i* at1~ 4?-
            if ~X Wg 1f :!\t 1~ YlU lit if 1f ~ 1f ~ ~ ~~ fo7 Wg, :xi ~ jj :t~ ~ ~~ ~ jJ
                                           0                                               0

                                                                                                  .~


                                                                                                      I

                                                                                                  I
                                                                                                      .-
                 4, ~jj4~~~ff~~~~~jj~ili~~~~~m~~~,ft

            **#,*~(~M~*~#~*~),~#~,~~*~~m~~

            Wg1~1Jl,   1t _,   ~ -frfI~1t-*Jto     -    jj~P*Jf1t, ~~ ~ ili ~~~t~ Jt

            ~~A, ~~4~~~B~5B~~~Wjj~~~~-jj; *~ff~

            W~~~~~,-jj~~~hl,~~~~~A~*~*##~~~~

            *1§/~~~P:f~Jb ~~1f*Jt~~o ~W3t1t L~*t#Wg, 1±3t1t~Ef:f~

            Jb*Jt;     ~~*,~~, ~~jj~3t#~, *ili,~ili~~~~~B

            ~P :f~7J *Jt   0




                                                       9110
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 11 of 21 Page ID #:117
                                                       il~~-%: XYJK-2016003-05-HGDB



            ffl14=- :

            1,     «1*;f~%~»         (~%: XYJK-2016003-01-JKHT)




        El JtA:   2016   it-   12   JJ _1 El




                                               10/10
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 12 of 21 Page ID #:118




   •
TRANSPERFECT


                                                  CERTIFICATION
    TransPerfect is globally certified under the standards ISO 9001 :2015 and ISO 17100:2015. This Translation
    Certificate confirms the included documents have been completed in conformance with the Quality
    Management System documented in its ISO process maps and are, to the best knowledge and belief of all
    TransPerfect employees engaged on the project, full and accurate translations of the source material.




      File Name(s):                 OS-§! W:ii.!HkI1H5(
      Source Language(s):           Simplified Chinese (CN)
      Target Language(s):           English (US)




      Authorized Signature:




      Name:       Sy/via Lau

      Title:      Project Assistant

      Date:       27 Nov 2018




               LANGUAGE AND TECHNOLOGY SOLUTIONS FOR GLOBAL BUSINESS
     TP-PM-401-W037-F002 Certification without Notary v.1                                                              Page 1 of 1
     Effective: 14-MARCH-2017                                 © 2018 TransPerfect Translations International. Inc. (TransPerfect).
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 13 of 21 Page ID #:119
                                                                    Agreement No. XYJK-2016003-05-HGDB



                               Repurchase Guarantee Agreement


                                                                           Contract signed in: Beijing
  Party A:   Shanghai Lancai Asset Management Co., Ltd.
  Party B:   Party B-1: LeTV Holdings (Beijing) Co., Ltd.
             Party B-2: Jia Yueting
  Party C:   LeTV Sports Culture Develop (Beijing) Co., Limited


  WHEREAS:
        1. Party C has obtained the right to receive the revenue of the underlying interests (as defined
  in the Certificate of Revenue Rights) from LETV SPORTS CULTURE DEVELOP (HONG KONG)
  Co. Limited, and Party C and Party A entered into the Loan Contract on December 1, 2016 (No.
  XYJK-2016003-01-JKHT) (including its annex “Entrusted Management and Financing Services
  Cooperation Agreement”), and Party C has reassigned the right to receive the revenue of the
  underlying interests to Party A and set up a trust in which Party A provides the short-term liquidity
  loans to Party C;
       2. Party B-1 agrees and undertakes to assume irrevocable joint and several guarantee liability
  and repurchase obligations for the aforesaid loan provided to Party C by Party A; Party B-2 agrees
  and undertakes to assume in his personal capacity the unlimited joint and several liability for Party
  B-1’s foregoing obligations;
        3. Party A agrees to provide liquidity loans to Party C conditional upon that Party B (including
  Party B-1 and Party B-2, similarly hereinafter) shall agree and undertake to fulfill the repurchase and
  provide guarantee for Party C;
        4. In order to ensure that Party C repays the loans granted by Party A as agreed in the Loan
  Contract between Party A and Party C, Party B agrees to provide an irrevocable joint and several
  guarantee in favor of Party A for Party C’s obligations under the Loan Contract (including but not
  limited those arising from Party C’s non-performance of or non-compliance with the Loan
  Contract).




                                                                                        [seal:] [illegible]
                                                                                        [seal:] [illegible]
                                                                                        [seal:] [illegible]



                                                   1/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 14 of 21 Page ID #:120
                                                                       Agreement No. XYJK-2016003-05-HGDB



       NOW IT IS HEREBY AGREED as follows through negotiation on the fair, voluntary and
  equal basis in accordance with the Contract Law of the People’s Republic of China and relevant
  laws and regulations:


       I. Definitions
       1. “Repurchase”: it means that when the conditions stipulated in this agreement are met, Party
  A shall issue a written Repurchase Notice to Party B, and Party B shall, within ten days from the
  date of receiving such notice from Party A requesting the repurchase of the right to receive the
  revenue of the underlying interests, pay the Repurchase Money to Party A as agreed to fulfill its
  repurchase obligation.
        2. “Equity and Distribution Rights”: Under an agreement, Party C has been licensed by NBA
  Hong Kong Operations Limited for broadcasting NBA regular seasons (average 2 games per day),
  all playoffs and Finals, all All-Star weekend events, pre-seasons (up to 14 games per season) and
  related VR and AR programs (at least one event per season shall be produced by LeTV Sports, with
  the official assistance of the NBA) in 2016/17 - 2020/21. The platforms covered by the license are
  OTT service, PC and mobile terminals; the areas covered by the license are Hong Kong and Macao
  (commercial, residential and individual users allowed in Hong Kong; only residential and individual
  users allowed in Macao). For the first three years of the agreement, the NBA reserves the right to
  authorize a free third-party platform to broadcast one NBA game each week (excluding All-Star
  games, Divisional Finals and Finals). This game may be made available on demand, provided that
  the game shall be the second-level selected event in the week.
         The original value of the aforesaid royalties US$112,000,000.00 shall be amortized over 57
   months commencing from October 2016 to June 2021. The details of the amortization as at
   October 31, 2016 are as follows:


    Original value       Amortization    Monthly amortization   Cumulative amortization
                                                                                          Net value (US$)
        (US$)           period (month)     amount (US$)            amount (US$)
   112,000,000.00            57.00          1,964,912.28            1,964,912.28          110,035,087.72


          3. “Repurchase Money”: All the outstanding loans owed by Party C, the outstanding
   principal, interest, penalty interest, overdue interest, compound interest and Party C’s liquidated
   damages under the Loan Contract, and other costs incurred by Party A for the realization of its
   creditor’s rights (including but not limited to attorney fees, litigation costs and travel expenses);
   and infringement or loss of ownership or value of goods.


                                                                                          [seal:] [illegible]
                                                                                          [seal:] [illegible]
                                                                                          [seal:] [illegible]

                                                    2/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 15 of 21 Page ID #:121
                                                                      Agreement No. XYJK-2016003-05-HGDB



         II.   Method, Term and Scope of Guarantee
         1.    Method of Guarantee
           (1) Party B shall provide a joint and several guarantee, pursuant to which Party A has the
   right to directly demand Party B fulfilling the guarantee liability as and when Party C fails to
   settle the whole or any part of its debts under the Loan Contract.
         (2) In the case of other guarantors providing guarantee for the loan under the Loan
   Contract, all guarantors shall become liable for the joint and several guarantee.
          (3) In the case of other guarantees provided for the loan under the Loan Contract, Party B
   must fulfill its guarantee obligations as Party A may demand, and must not lodge a plea against
   the creditor’s rights on the grounds that there are other guarantee methods available.
          (4) Where, after all or any part of the loan is repaid by Party C, the repayment is
   invalidated in whole or in part according to law or by a judgment or arbitration in force in
   connection with the liquidation of Party C due to bankruptcy or any other litigation or arbitration,
   Party B shall still fulfill the guarantee obligations for the whole or such part of the payment due.
         2.    Term of Guarantee
        (1) The loan to be granted to Party C under the Loan Contract shall have a term of 12
  months, and the specific start date and termination date are subject to the provisions in the Loan
  Contract.
         (2) The term of guarantee shall be two years, commencing from the expiration date of
  the guaranteed debt.
        3. Party B shall be liable for the guarantee to indemnify against any losses incurred by
  Party A arising from Party C’s failure to perform its obligations as stipulated in the Loan
  Contract, including:
         (1) any principal or interest that Party C fails to settle on time or in full as agreed in the
  Loan Contract, and any penalty interest, insurance premium, security deposit, indemnity and
  other expenses payable by Party C;
         (2)   any damage in ownership or value the interests and Distribution Rights; and
         (3) all expenses incurred by Party A to exercise the aforesaid right, including but not
  limited to attorney fees, court costs and travel expenses.




                                                                                          [seal:] [illegible]
                                                                                          [seal:] [illegible]
                                                                                          [seal:] [illegible]


                                                    3/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 16 of 21 Page ID #:122
                                                                    Agreement No. XYJK-2016003-05-HGDB



        III. Repurchase Method
        1.    When the repurchase conditions are established, Party A will issue a written
  Repurchase Notice to Party B. Party B shall pay the full Repurchase Money in a lump sum to
  Party A within ten days from the date of issuance of the Repurchase Notice.
        2.     Repurchase Conditions:
         Subject to the provisions of the Loan Agreement, any maturity matter for the loan (including
  normal maturity and acceleration of maturity) as specified therein is established, including but not
  limited to: Party C delays payment of any interest or the principal, so that Party A’s claim cannot be
  recovered in time upon its expiration, and Party C shall pay the penalty interest to Party A as agreed
  but fails to pay it in whole or in part when it becomes overdue for 15 days; and Party C may be
  declared bankrupt, dissolved or liquidated according to law. If any of the foregoing is satisfied, the
  repurchase condition is established. The establishment of the repurchase conditions is irrespective of
  the status of the Usufruct and Distribution Rights (including but not limited to any loss or damage
  thereof).
        3.      Upon fulfillment of the repurchase obligations of Party B, Party A shall transfer the
  rights and interests under the Usufruct and Distribution Rights (including the ownership) to Party B-1.
  The parties expressly agree that in view of the fact that Party A is unable to effectively monitor the
  Usufruct and Distribution Rights which are under actual possession and control by Party C, Party A
  shall only deliver the Usufruct and Distribution Right in the form of the Notice of Claim Transfer in
  connection therewith together with assistance to Party B in effecting the transfer procedures, instead
  of a physical delivery, to Party B. Party A shall assist Party B in effecting all procedures for the
  repurchase of the Usufruct and Distribution Right as agreed hereunder, and all taxes and fees arising
  from the transfer of the Usufruct shall be borne by Party A. Upon completion of the procedures, the
  Usufruct Certificate held by Party A shall become void accordingly.
       4.     Upon fulfillment of the repurchase obligations of Party B, Party A shall not restrict or
  impede Party B and Party C howsoever from exercising the Usufruct and Distribution Rights, or
  otherwise shall indemnify Party B and C against any resultant financial loss.




                                                                                       [seal:] [illegible]
                                                                                       [seal:] [illegible]
                                                                                       [seal:] [illegible]


                                                   4/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 17 of 21 Page ID #:123
                                                                      Agreement No. XYJK-2016003-05-HGDB



        IV.    Rights and Obligations of the Parties
       1.    When the conditions provided herein are satisfied, Party A shall issue a written
  Repurchase Notice to Party B in time;
        2.     Party A shall, within 5 business days after receiving Repurchase Money in full from
  Party B, deliver to Party B the Notice of Claim Transfer in connection with the Usufruct and
  Distribution Rights, and assist Party B in effecting the transfer procedures;
       3.      During the term of guarantee, Party A has the right to supervise Party B’s funding and
  property status, for which Party B has the obligation to provide assistance as necessary;
        4.     In case of a delay of Party C in repayment that results in a failure of Party A in
  recovering its claims from Party C in time upon maturity, Party A has the right to impose a penalty
  interest on Party C, and Party C shall remain liable for repayment or otherwise Party B shall fulfill
  the repurchase obligations hereunder;
        5.     Upon establishment of the repurchase conditions, Party B shall fulfill its guarantee
  obligations for paying Party A the Repurchase Money in order to repurchase the Usufruct and
  Distribution Rights;
         6.    Party B is responsible for the truthfulness and completeness of the information
  provided by Party C and the authenticity of the Usufruct and Distribution Rights, and shall be liable
  for all damages incurred by Party A in connection therewith;
          7.     Party B shall urge Party C to pay interest and principal to Party A as agreed in the Loan
  Contract and assist in the collection thereof. In case of a breach of contract by Party C, Party B shall
  fulfill the repurchase guarantee liability in the first instance to effect the repurchase unconditionally;




                                                                                          [seal:] [illegible]
                                                                                          [seal:] [illegible]
                                                                                          [seal:] [illegible]




                                                     5/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 18 of 21 Page ID #:124
                                                                     Agreement No. XYJK-2016003-05-HGDB



       8.      During the validity period hereof, Party B shall issue a written notice to Party A
  promptly in any of the following circumstances:
          (1) Party B sells, donates, leases, lends, transfers or otherwise disposes of its major assets;
          (2) Party B’s financial position has seriously deteriorated or has an outstanding amount of
              any usury or becomes involved in any major litigation, arbitration, criminal or other
              legal disputes;
          (3) Party B’s major assets may be seized, attached, frozen or enforced, or may become a
              subject to property preservation or enforcement measures such as seizure or attachment,
              or may be damaged or lost due to other reasons;
          (4) Party B may be declared bankrupt, dissolved or liquidated according to law;
          (5) Party B has a bad credit record in the credit database established or approved by the
              People’s Bank of China (“PBOC”), China Banking Regulatory Commission (“CBRC”)
              or China Banking Association; or
          (6) Other circumstances that may lead to an impairment of its solvency or a potential loss
              of its capacity to guarantee.
       9.    Party B undertakes to notify Party A in writing within 3 days of any change in its
  correspondence and contact address. If Party B fails to provide an accurate address for service or the
  changed address in time, causing a failure of service in time or at all, Party B shall bear the legal
  consequences arising therefrom.


       VI.    Confidentiality
        Each party hereto has a duty of confidentiality with respect to any business information of the
  other party that is accessible or known during the performance of this Agreement, unless there is
  obvious evidence that such information has already been known in the public domain or a prior
  authorization in writing has been obtained from the other party. Such confidentiality obligations
  shall survive the termination of this Agreement. A party causing losses to the other party due to its
  breach of such obligations shall indemnify the other party against the corresponding losses.




                                                                                         [seal:] [illegible]
                                                                                         [seal:] [illegible]
                                                                                         [seal:] [illegible]



                                                    6/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 19 of 21 Page ID #:125
                                                                    Agreement No. XYJK-2016003-05-HGDB



       VII.    Liability for Breach of Contract
       In the event that Party B fails to fulfill the repurchase obligations hereunder, to pay the
  Repurchase Money or violates other obligations hereunder, Party B shall pay the liquidated damages
  to Party A as calculated as 0.05% of the overdue amount on a daily basis; and, if a financial loss that
  Party A has correspondingly incurred cannot be fully covered by the liquidated damages, Party B
  shall indemnify Party A against Party A’s actual financial losses including claims, interest,
  liquidated damages, indemnity and reasonable expenses for the realization of claims (including the
  costs for notarization, appraisal, assessment, auction, litigation or arbitration, service, property
  preservation, enforcement, attorney fees, travel expenses, and other reasonable costs).


       VIII. Special Statement
       1.     Party B is clearly aware of the background of the cooperation between Party A and
  Party C, and confirms that it has full knowledge of Party C’s assets, debts and credit standing, and
  whether it has the capacity and authority to enter into the Loan Contract.
        2.    Party B has full knowledge of the Loan Contract and its annex, and has obtained the
  written approvals of the board of directors and the shareholders’ meeting of Party B when entering
  into this Agreement.


       IX.     Changes to the Agreement
       1.      Neither Party A, Party B or Party C may alter or terminate this Agreement unilaterally
  during the period of validity of this contract. When a change hereof is required, a written agreement
  must be reached through negotiation among the parties hereto.
         2.      If Party A and Party C negotiate to change the terms of the Loan Contract (including the
  amount of the Usufruct and Distribution Rights, repayment method, repayment plan, start date or
  deadline of the debt performance period, etc.) during the validity term hereof without increasing
  Party C’s debt, Party B agrees to continue to assume the joint and several guarantee liability for the
  loan, principal, interest, overdue interest and liquidated damages payable by Party C under the
  changed Loan Contract by means of the repurchase. If Party A and Party C agree to change the Loan
  Contract which increases Party C’s debt, Party B shall only assume the joint and several guarantee
  liability for the debt under the Loan Contract before the change unless otherwise agreed.
        3.     Notwithstanding the foregoing, Party B shall continue to assume the guarantee liability
  hereunder if the Loan Contract is changed during the validity term hereof due to the adjustments or
  changes of national laws and regulations and relevant rules of CBRC, PBOC and other authorities,
  including interest rate adjustment.
                                                                                       [seal:] [illegible]
                                                                                       [seal:] [illegible]
                                                                                       [seal:] [illegible]


                                                   7/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 20 of 21 Page ID #:126
                                                                      Agreement No. XYJK-2016003-05-HGDB



        X.     Termination
        This Agreement may be terminated as and when:
       1.     Within the maturity of the loan and upon consent of Party A, Party C makes an early
  repayment and terminates the Loan Contract;
       2.      Party B has fulfilled its repurchase undertaking; or
       3.      Upon maturity of the loan, Party C has paid off all of the due amount without a breach
  of contract.


        XI.    Miscellaneous
        1.     This Agreement shall come into force upon signatures and seals by Party A, Party B and
  Party C.
       2.     This Agreement is made in octuplicate, each party holding two counterparts which shall
  have the same legal force.
       3.       Any dispute arising from or in connection with this Agreement shall be settled through
  negotiation by the parties hereto, failing which, shall be submitted to Beijing Arbitration
  Commission for arbitration in accordance with the prevailing rules of arbitration of such commission.
  The arbitration award shall be final, binding upon each party.
        4.     All notices, correspondences, instruments (including judicial or arbitration documents)
  and materials dispatched to or provided by a party to the other party during the performance of this
  Agreement shall be served to the correspondence, facsimile and e-mail addresses specified herein. A
  party intending to change its address, telephone number or designated contact person shall notify the
  other parties in writing within 5 days from the date of change, failing which, the party mailing
  relevant materials or dispatching relevant information according to the original addresses and
  designated contact person shall be deemed to have fulfilled the obligation of service. Time of service
  for any of the aforesaid materials shall be the time of delivery if by hand, or the date of mailing,
  sending or posting if by mail, text message or e-mail.




                                                                                        [seal:] [illegible]
                                                                                        [seal:] [illegible]
                                                                                        [seal:] [illegible]



                                                   8/9
Case 2:18-cv-10255-SJO-MRW Document 1-5 Filed 12/10/18 Page 21 of 21 Page ID #:127
                                                                     Agreement No. XYJK-2016003-05-HGDB



  Annexes:
  1.   Loan Contract (No. XYJK-2016003-01-JKHT);
  2.   Repurchase Notice.


               (The page below is for seal and signature and contains no text of main body)


  Party A:      Shanghai Lancai Asset Management Co., Ltd. (corporate seal)
                [seal:] Corporate seal of Shanghai Lancai Asset Management Co., Ltd.
                Legal representative/authorized representative (signature or seal)
                [seal:] Personal seal of Huang Zhe


  Party B-1:    LeTV Holdings (Beijing) Co., Ltd. (corporate seal)
                [seal:] Corporate seal of LeTV Holdings (Beijing) Co., Ltd.
                Legal representative/authorized representative (signature or seal)
                [seal:] Personal seal of Jia Yueting


  Party B-2:    [signature] (signature by hand)
                (Jia Yueting)


  Party C:      LeTV Sports Culture Develop (Beijing) Co., Limited (corporate seal)
                [seal:] Corporate seal of LeTV Sports Culture Develop (Beijing) Co., Limited
                Legal representative/authorized representative (signature or seal)
                [seal:] Personal seal of Gao Fei


  Date: December 1, 2016




                                                                                       [seal:] [illegible]
                                                                                       [seal:] [illegible]
                                                                                       [seal:] [illegible]



                                                       9/9
